The Quinton Relief Oil  Gas Company instituted this proceeding to review an order of the Corporation Commission made on the 27th day of January, 1922, wherein the Corporation Commission revoked and set aside without notice a former order of the commission made on May 14, 1921. The only record filed in this case is an application of the Quinton Relief Oil  Gas Company for a supersedeas, which was filed May 10, 1922. No petition in error has ever been filed in this court. Section 20, art. 9, of the Constitution provides for appeal of transportation and transmission companies from orders of the Corporation Commission, and provides that said appeals may be taken in the manner in which appeals may be taken to the Supreme Court from the district court. Section 5, ch. 93, Session Laws 1913, page 152, provides that appeals from orders of the commission may be had in the same manner as appeals from said commission by transportation or transmission companies. Section 5238, Rev. Laws 1910, as, amended by chapter 219, Session Laws 1913, page 403, provides that a proceeding to reverse, vacate, or modify any order shall be by petition filed in the Supreme Court.
Under and by virtue of the above sections of the Constitution and statutes, the failure to file a petition in error is jurisdictional, and this court is without jurisdiction to review any errors complained of in the absence of a petition in error.
KANE, JOHNSON, MILLER, KENNAMER, and NICHOLSON, JJ., concur.